DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-3 and 5-19 are pending and under examination.
Specification
Response to Arguments: The objection to the specification has been withdrawn necessitated by the amendments to the specification filed.
Claim Objections
Response to Arguments: The objection to claims 1-19 has been withdrawn necessitated by the amendments to claims 1-19 filed December 23, 2021.
Claim Rejections - 35 USC § 112
Response to Arguments: The rejection of claim 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn necessitated by the of a period in claim 5.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection is new.
Claims 7, 12, 14 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “said at least one peptide is applied as a coating composition of the surface of said product or on said surface or linked with a covalent bond to said product or surface”. Claim 7 is indefinite because it is confusing which surface the covalent bond is linked to. There are multiple surfaces recited. The surface of claim 1 and the surface on the product. It is unclear whether the bond is on the surface of the claim 1 or the surface of the product that has the peptide applied as a coating on the surface of the product. An amendment such as the following would overcome the rejection. “The method according to claim 1, wherein the at least one peptide is applied as a coating composition or is linked with a covalent bond to the surface contaminated with Listeria monocytogenes or a surface of the product contaminated with Listeria monocytogenes”.
Claim 12 recites the limitation “wherein said at least one peptide is linked to said surface by means of a covalent bond between N-terminal amino group of the peptide and a chemical group on said surface”. Claim 12 is indefinite because the limitation “at least one surface” in the claim encompasses more than one surface and it is unclear which surface the limitation “said surface” is referencing. Does the limitation refer to one surface, more than one surface or all surfaces. An amendment such as the following would overcome the rejection. “A product having at least one surface linked to at least one peptide having the sequence SEQ ID NO: 4, wherein the at least one peptide is linked to the at least one surface by means of a covalent bond between the N-terminal amino group of the peptide and a chemical group on the at least one surface.”. Claims 14 and 17 which depend from claim 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as these claims incorporate by dependency the indefiniteness of claim 12.  
Claim 14 recites the limitation “wherein said at least one peptide is selected from the groups consisting of SEQ ID NO: 1 and SEQ ID NO: 2”. Claim 14 is indefinite because the “at least one peptide” previously recited is SEQ ID NO: 4. Therefore, the scope of claim 14 is unclear. An amendment such as the following would overcome the rejection. “The product of claim 12 or the nanoparticles of claim 13 further comprising at least one peptide selected from the group consisting of SEQ ID NO: 1 and SEQ ID NO: 2.”.
Claim 17 recites the limitation “said surface” in line 3. The claim is indefinite because the limitation “at least one surface” in the claim encompasses more than one surface and it is unclear which surface the limitation “said surface” is referencing. Does the limitation refer to one surface, more than one surface or all surfaces? An amendment such as the following would overcome the rejection. “The product of claim 12 or the nanoparticles of claim 13, wherein the N-terminal amino group of said at least one peptide is covalently bound to a chemical group on said at least one surface of the product of claim 12 or said surface of the nanoparticles of claim 13, wherein the chemical group is selected from carboxyl groups, excited hydroxyl radicals, activated alkoxy groups or activated aldehyde or ketone groups.”.
Claim 18 recites “the surface of nanoparticles”. Claim 18 is indefinite because there is no nanoparticles or surface of nanoparticles previously recited and it is unclear what the limitation is referencing.
Claim 19 recites the limitation “covalently linked to the surface of”. Claim 19 is indefinite because it is unclear what surface the peptides are linked. The surface of what?
Claim Rejections - 35 USC § 102
Response to Arguments: Applicants submitted the English translation of the certified priority document establishing the effective filing date of the present invention as July 14, 2017, thus the reference by Palmieri et al. is not prior art. See page 8 of the remarks filed December 23, 2021. Applicants’ arguments have been fully considered and is found persuasive. The rejection of claims, 2 and 4-7 under 35 U.S.C. 102(a)(1) as being anticipated by Palmieri et al. has been withdrawn.
Claim Rejections - 35 USC § 103
Response to Arguments: The rejection of claims 3 and 11 under 35 U.S.C. 103 as being unpatentable over Palmieri et al. (“Bactericidal and antibiofilm activity of bactenecin-derivative peptides against the food-pathogen Listeria monocytogenes: New perspectives for food processing industry”, International Journal of Food Microbiology, Available online 27 April 2018, 33-42) because Applicants submitted the English translation of the certified priority document establishing the effective filing date of the present invention as July 14, 2017, thus the reference by Palmieri et al. is not prior art..
The rejection of claims 1-3, 5-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Haney et al. (WO 2015/038339 A1; published 19 March 2015), the rejection of claims 12, 14 and 17 under 35 U.S.C. 103 as being unpatentable over Haney et al. (WO 2015/038339 A1; published 19 March 2015) in view of Costa et al. (“Covalent immobilization of antimicrobial peptides (AMPs) onto biomaterial surfaces”, Acta Biomaterialia, 2011, 1431-1440) and the rejection of claims 13-16 and 18 under 35 U.S.C. 103 as being unpatentable over Haney et al. (WO 2015/038339 A1; published 19 March 2015) in view of Morales-Avila et al. (“Antibacterial Efficacy of Gold and Silver Nanoparticles Functionalized with the Ubiquicidin (28-41) Antimicrobial Peptide”, Journal of Nanomaterials, 25 March 2017, 10 pages) has been withdrawn as necessitated by the amendment “wherein the Listeria monocytogenes is an antibiotic-resistant Listeria monocytogenes serotype”.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The rejection is new.
Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jamali et al. “Prevalence, antimicrobial susceptibility and virulotyping of Listeria species and Listeria monocytogenes isolated from open-air fish markets”, BMC Microbiology (2015); pp. 1-7) or Conter et al. (“Characterization of antimicrobial resistance of foodborne Listeria monocytogenes”, International Journal of Food Microbiology (2009) 497–500) in view of Haney et al. and Reffuveille et al. (“A Broad-Spectrum Antibiofilm Peptide Enhances Antibiotic Action against Bacterial Biofilms”, Antimicrobial Agents and Chemotherapy (2014) p. 5363–5371).
Claims 1-3, 6 and 7 under examination are directed to contacting a product or surface with at least one peptide selected from SEQ ID NO: 1-4 in order to prevent or treat contamination of the product or surface by an antibiotic-resistant Listeria monocytogenes  serotype.
Claims 8-10 under examination are directed to administering a peptide or mixture of peptides wherein the peptide or peptides have amino acid sequence selected from the group consisting of SEQ ID Nos: 1-4 for the purpose of treatment of an infection from Listeria monocytogenes or an antibiotic-resistant Listeria monocytogenes serotype in a subject in need thereof.
Regarding claims 1, 8 and 9, Jamali et al. teach workers’ hands, workers’ knives, containers and work surfaces from fish markets comprising L. monocytogenes that is resistant to ceftazidime. See the abstract; Table 3. Conter et al. teach surfaces comprising L. monocytogenes that is resistant to ciprofloxacin. See the abstract and Table 1. 
Jamali et al. and Conter et al. do not teach administering or contacting a surface with a peptide selected from the group consisting of SEQ ID Nos: 1-4.
Reffuveille et al. and Hancock et al. teach the anti-biofilm peptide 1018.  See Reffuveille et al., the abstract, p. 5363, right col.-1st paragraph. The anti-biofilm peptide has the amino acid sequence VRLIVAVRIWRR (instant SEQ ID NO: 1). See Haney et al, SEQ ID NO: 673, Table 1. The peptide 1018 shows synergy with conventional antibiotics, ciprofloxacin and ceftazidime,  in both preventing biofilm formation and eradicate pre-existing biofilms. Reffuveille et al., abstract. Reffuveille et al. teach the peptide 1018, in combination with 4 conventional antibiotics used in the clinic, prevented biofilm formation and eradicated preformed biofilms formed by bacterial pathogens that are notorious for their high antibiotic resistance. See p. 5370, left col.-1st paragraph. Reffuveille et al. teach the use of a peptide like 1018 may provide a solution to this problem due to its ability to potentiate the antibiofilm activity of conventional antibiotics that are otherwise largely effective only against planktonic bacteria. See p. 5370, left col.-1st paragraph.
At the time of the effective filing date, it would have been obvious to the artisan of ordinary skill in the art to combine the teachings of Jamali et al. or Conter et al. with the teachings Reffuveille et al. and Haney et al. to arrive at the claimed invention. The artisan of ordinary skill in the art would have been motivated to apply the 1018 peptide to hands of the workers and surfaces or products comprising ciprofloxacin or ceftazidime resistant Listeria monocytogenes serotype to potentiate the antibiotic activity against the biofilms formed by the resistant Listeria. There would have been a reasonable expectation of success because Reffuveille et al. demonstrated the 1018 peptide synergistically interacted with ciprofloxacin and ceftazidime to prevent and eradicate bacterial biofilms formed by drug resistant bacteria.
Regarding claim 2, Reffuveille et al. and Haney et al. teach the anti-biofilm peptide 1018. The anti-biofilm peptide has the amino acid sequence VRLIVAVRIWRR (instant SEQ ID NO: 1). 
Regarding claims 3 and 10, Haney et al. teach the peptides 1018-K6/2001 and, 1018-K10 have the amino acid sequence VRLIVKVRIWRR (present SEQ IDNO: 3), and VRLIVAVRIKRR (present SEQ ID NO: 2), respectively. See Table 1; Table 2B, SEQ ID NOs: 58 and 62. The teachings of Haney et al. are discussed above. Haney et al. do not expressly teach a mixture of peptides selected from SEQ ID NOs: 1-4. However, it would  have been obvious to combine the anti-biofilm peptides 1018-K6/2001 or 1018-K10 with the 1018 peptide in a single composition and apply the composition as a preservative or to prevent formation of biofilms on materials because it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.
Regarding present claim 5, the peptides are not in association with other bactericidal compounds. Haney et al. teach the peptides can be administered alone. See paragraph [0161].
Therefore, the presently claimed invention was prima facie obvious at the time of the effective filing date of the claimed invention.

The rejection is new.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jamali et al. (“Prevalence, antimicrobial susceptibility and virulotyping of Listeria species and Listeria monocytogenes isolated from open-air fish markets”, BMC Microbiology (2015); pp. 1-7) or Conter et al. (“Characterization of antimicrobial resistance of foodborne Listeria monocytogenes”, International Journal of Food Microbiology (2009) 497–500) in view of Haney et al. (WO 2015/038339 A1; published 19 March 2015) and Reffuveille et al. (“A Broad-Spectrum Antibiofilm Peptide Enhances Antibiotic Action against Bacterial Biofilms”, Antimicrobial Agents and Chemotherapy (2014) p. 5363–5371) as applied to claims 1 and 8, above and further in view of Morales-Avila et al. (“Antibacterial Efficacy of Gold and Silver Nanoparticles Functionalized with the Ubiquicidin (28-41) Antimicrobial Peptide”, Journal of Nanomaterials, 25 March 2017, 10 pages) as evidenced by Kundra et al., (“Survival of the Fittest: The Relationship of (p)ppGpp With Bacterial Virulence”, Frontiers in Microbiology, December 2020, pp. 1-14).
The teachings of Jamali et al., Conter et al., Reffuveille et al. and Haney et al. are discussed above. 
Haney et al. teach the antimicrobial peptides 1018, 1018-K6/2001, and 1018-K10. See Table 1; Table 2B, SEQ ID NOs: 58 and 62. The peptides 1018, 1018-K6/2001 and, 1018-K10 have the amino acid sequence VRLIVAVRIWRR (present SEQ ID NO: 1), VRLIVKVRIWRR (present SEQ IDNO: 3), and VRLIVAVRIKRR (present SEQ ID NO: 2), respectively. See Table 1; Table 2B, SEQ ID NOs: 58 and 62.  Haney et al. teach protecting objects such as medical devices from bacterial colonization by chemically conjugating the peptides of the invention to the surfaces of the objects. See paragraphs [0029, 0121]. Haney et al. teach the peptides are bound covalently or non-covalently. See paragraph [0029]. Haney et al. further teach the peptide 1018 displays synergy with conventional antibiotics. See paragraphs [0179-0185]. Haney et al. teach inhibiting biofilm bacterial growth with the addition of antibiotics for synergistic therapy. See paragraph [0119]).
Haney et al. do not teach the object is a nanoparticle as claimed.
Morales-Avila et al. teach metallic nanoparticles (NPs) such as silver (AgNPs) and gold (AuNPs) can be modified with ligand via covalent or noncovalent attachment and have antibacterial activity against broad spectrum of bacteria and antimicrobial activity. See the Introduction, 2nd -4th paragraphs. Morales-Avila et al. teach the use of nanoparticles combined with other antimicrobial effects can help enhance microbicidal effect. See the Introduction, 4th paragraph. Morales-Avila et al. teach studies have demonstrated that drug antimicrobial activity is enhanced when metallic nanoparticles are used as an inorganic support, obtaining synergic effects against microorganisms. See the abstract. Morales-Avila et al. evaluated the antimicrobial efficacy of engineered multivalent nanoparticle systems based on silver or gold nanoparticles functionalized with UBI and showed that antimicrobial activity produced by AgNPs is modified when antimicrobial peptides were bound to the surface and resulted in an increase in antibacterial activity against Gram-negative bacteria as an alternative therapy for topical infections. See the abstract. Morales-Avila et al. teach broad spectrum of antimicrobial peptides makes them suitable for future medical applications and nanotechnology provides promising alternatives for peptide transport and targets delivery with strongly enhanced biocidal properties and significant reduction of toxicity. See the Introduction, 6th paragraph.
At the time of the effective filing date, it would have been obvious to the artisan of ordinary skill to combine the teachings of Haney et al. and Morales-Avila and covalently attach the peptides 1018, 1018-K6/2001, and 1018-K10 of Haney et al. to the surfaces of nanoparticles such as a Ag nanoparticles or to substitute the  1018, 1018-K6/2001, and 1018-K10 peptides for UBI on the surface of the AgNPs to arrive at the presently claimed invention. It would have also been obvious to attach the peptides the surface of a nanoparticle because Haney et al. teach nanoparticles as carriers and the conjugation enhances the biocidal properties of the antimicrobial peptides as taught by Morales-Avila. The motivation would be to enhance the antimicrobial activity of the peptides of Haney et al. There would have been a reasonable expectation of success because as discussed by Morales-Avila et al., functionalization with antimicrobial drugs through covalent interactions have enhanced the microbicidal effect of the drug and because the (p)ppGpp promotes biofilm formation of Listeria as evidenced by Kundra et al.1 and the 1018 peptide binds to (p)ppGpp and marks it for degradation, thereby inhibiting the (p)ppGpp promotion of biofilm formation as taught by Haney et al. See paragraph [0198]. 
Therefore, the presently claimed invention was prima facie obvious at the time of the effective filing date of the claimed invention.

The rejection is new.
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Haney et al. (WO 2015/038339 A1; published 19 March 2015) as evidenced by Kundra et al., (“Survival of the Fittest: The Relationship of (p)ppGpp With Bacterial Virulence”, Frontiers in Microbiology, December 2020, pp. 1-14).
The teachings of Haney et al. are directed to small cationic anti-biofilm and innate defence regulators (IDR) peptides. Haney et al. teach the antimicrobial peptides 1018, 1018-K6/2001, and 1018-K10. See Table 1;Table 2B, SEQ ID NOs: 673, 58 and 62. The peptides 1018, 1018-K6/2001 and, 1018-K10 have the amino acid sequence VRLIVAVRIWRR (present SEQ ID NO: 1), VRLIVKVRIWRR (present SEQ IDNO: 3), and VRLIVAVRIKRR (present SEQ ID NO: 2), respectively. Haney et al. teach pharmaceutical compositions comprising one or a combination of the antimicrobial peptides formulated together with a pharmaceutically acceptable carrier. See paragraph [0138]. Haney et al. teach the peptide 1018 is a broad-spectrum anti-biofilm peptide. See Table 2. Haney et al. teach because of the broad-spectrum anti-biofilm properties of the peptides, they may be used as preservatives or to prevent formation of biofilms on materials susceptible to microbial biofilm contamination. Haney et al. teach the peptides can be utilized as broad-spectrum anti-biofilm agents directed towards various specific applications included use of the peptides as preservatives for processed foods that include organisms including Listeria. See paragraph [0161]. Haney et al. teach the peptides can contact the bacteria in vivo. See paragraph [0118].
Although Haney et al. do not specifically teach administering the peptide 1018 to a subject in need of treatment of Listeria monocytogenes as claimed, the claimed invention would have been obvious to the artisan of ordinary skill at the time of the effective filing date. It would have been obvious to contact a subject to treat Listeria biofilm formation with the broad-spectrum anti-biofilm peptides 1018, 1018-K6/2001, and 1018-K10 taught by Haney et al. because Haney et al. suggest utilizing the peptides described for the application against Listeria monocytogenes. There would have been a reasonable expectation of success given that (p)ppGpp promotes biofilm formation of Listeria as evidenced by Kundra et al.2 and the 1018 peptide binds to (p)ppGpp and marks it for degradation, thereby inhibiting the (p)ppGpp promotion of biofilm formation as taught by Haney et al. See paragraph [0198].
Regarding claim 10, Haney et al. teach the peptides 1018-K6/2001 and, 1018-K10 have the amino acid sequence VRLIVKVRIWRR (present SEQ IDNO: 3), and VRLIVAVRIKRR (present SEQ ID NO: 2), respectively. The teachings of Haney et al. are discussed above. Haney et al. do not expressly teach a mixture of peptides selected from SEQ ID NOs: 1-4. However, it would  have been obvious to combine the anti-biofilm peptides 1018-K6/2001 or 1018-K10 with the 1018 peptide in a single composition and apply the composition as a preservative or to prevent formation of biofilms on materials because it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.
Therefore, the presently claimed invention was prima facie obvious at the time of the effective filing date of the claimed invention.
Allowable Subject Matter
Claims 11, 13, 15 and 16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The amino acid sequence of SEQ ID NO: 4 is not taught or suggested in the prior art. 
Summary
Claims 11, 13, 15 and 16 are free of the prior art and are allowable because the amino acid sequence of SEQ ID NO: 4 is not taught or suggested in the prior art. 
Claims 12 and 14 are free of the prior art.
Claims 7, 12, 14 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 1-3, 5-10, 18 and 19 are rejected under 35 U.S.C. 103.

Conclusion
Claims 11, 13, 15 and 16 are allowed. Claims 1-3, 5-10, 12, 14, and 17-19 are not allowed.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367.  The examiner can normally be reached on Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658








    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Kundra et al., “Survival of the Fittest: The Relationship of (p)ppGpp With Bacterial Virulence”, Frontiers in Microbiology, December 2020, pp. 1-14; See page 5,§Listeria monocytogenes
        2 Kundra et al., “Survival of the Fittest: The Relationship of (p)ppGpp With Bacterial Virulence”, Frontiers in Microbiology, December 2020, pp. 1-14; See page 5,§Listeria monocytogenes